Cite as: 586 U. S. ____ (2019)                    1

                              Per Curiam

       SUPREME COURT OF THE UNITED
                 STATES
 JIM YOVINO, FRESNO COUNTY SUPERINTENDENT
          OF SCHOOLS v. AILEEN RIZO
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
               No. 18–272.   Decided February 25, 2019

  PER CURIAM.
  The petition in this case presents the following question:
May a federal court count the vote of a judge who dies
before the decision is issued?
  A judge on the United States Court of Appeals for the
Ninth Circuit, the Honorable Stephen Reinhardt, died on
March 29, 2018, but the Ninth Circuit counted his vote in
cases decided after that date.* In the present case, Judge
Reinhardt was listed as the author of an en banc decision
issued on April 9, 2018, 11 days after he passed away. By
counting Judge Reinhardt’s vote, the court deemed Judge
Reinhardt’s opinion to be a majority opinion, which means
that it constitutes a precedent that all future Ninth Cir-
cuit panels must follow. See United States v. Caperna,
251 F.3d 827, 831, n. 2 (2001). Without Judge Rein-
hardt’s vote, the opinion attributed to him would have
been approved by only 5 of the 10 members of the en banc
panel who were still living when the decision was filed.

——————
  *In Altera Corp. v. Commissioner, 2018 WL 3542989 (CA9, July 24,
2018), decided four months after Judge Reinhardt died, his vote was
initially counted as one of the two judges in the majority. A footnote in
the opinion stated: “Judge Reinhardt fully participated in this case and
formally concurred in the majority opinion prior to his death.” Id., at
*1, n. **. Later, however, the court vacated the opinion and issued an
order reconstituting the panel. Altera Corp. v. Commissioner, 898 F.3d
1266 (CA9 2018). No similar action was taken in this case.
2                       YOVINO v. RIZO

                          Per Curiam

Although the other five living judges concurred in the
judgment, they did so for different reasons. The upshot is
that Judge Reinhardt’s vote made a difference. Was that
lawful?
                                I
  Aileen Rizo, an employee of the Fresno County Office of
Education, brought suit against the superintendent of
schools, claiming, among other things, that the county was
violating the Equal Pay Act of 1963, 77 Stat. 56–57, 29
U.S. C. §206(d). The District Court denied the county’s
motion for summary judgment, and the Ninth Circuit
granted the county’s petition for interlocutory review. A
three-judge panel of the Ninth Circuit vacated the decision
of the District Court based on a prior Ninth Circuit deci-
sion, Kouba v. Allstate Ins. Co., 691 F.2d 873 (1982), that
the panel “believed it was compelled to follow.” 887 F.3d
453, 459 (2018) (en banc). The court then granted en banc
review “to clarify the law, including the vitality and effect
of Kouba.” Ibid. Like other courts of appeals, the Ninth
Circuit takes the position that a panel decision like that in
Kouba can be overruled only by a decision of the en banc
court or this Court, see Naruto v. Slater, 888 F.3d 418,
421 (2018), and therefore a clear purpose of the en banc
decision issued on April 9 was to announce a new binding
Ninth Circuit interpretation of the Equal Pay Act issue
previously addressed by Kouba. The opinion authored by
Judge Reinhardt and issued 11 days after his death pur-
ports to do that, but its status as a majority opinion of the en
banc court depends on counting Judge Reinhardt’s vote.
  The opinions issued by the en banc Ninth Circuit state
that they were “Filed April 9, 2018,” and they were en-
tered on the court’s docket on that date. A footnote at the
beginning of the en banc opinion states:
    “Prior to his death, Judge Reinhardt fully participated
    in this case and authored this opinion. The majority
                  Cite as: 586 U. S. ____ (2019)            3

                           Per Curiam

    opinion and all concurrences were final, and voting
    was completed by the en banc court prior to his
    death.” 887 F.3d, at 455, n. *.
                              II
   The Ninth Circuit did not expressly explain why it
concluded that it could count Judge Reinhardt’s opinion as
“[t]he majority opinion” even though it was not endorsed
by a majority of the living judges at the time of issuance,
but the justification suggested by the footnote noted above
is that the votes and opinions in the en banc case were
inalterably fixed at least 12 days prior to the date on
which the decision was “filed,” entered on the docket, and
released to the public. This justification is inconsistent
with well-established judicial practice, federal statutory
law, and judicial precedent.
   As for judicial practice, we are not aware of any rule or
decision of the Ninth Circuit that renders judges’ votes
and opinions immutable at some point in time prior to
their public release. And it is generally understood that a
judge may change his or her position up to the very mo-
ment when a decision is released.
   We endorsed this rule in United States v. American-
Foreign S. S. Corp., 363 U.S. 685 (1960), which interpreted
an earlier version of 28 U.S. C. §46(c), the statutory provi-
sion authorizing the courts of appeals to hear cases en
banc. The current version of this provision permits a
circuit to adopt a rule allowing a senior circuit judge to sit
on an en banc case under certain circumstances, but at the
time of our decision in American-Foreign S. S. Corp., this
was not allowed. Instead, only active judges could sit en
banc. See 28 U.S. C. §46(c) (1958 ed.).
   In American-Foreign S. S. Corp., Judge Harold Medina
was one of the five active judges on the Second Circuit
when the court granted a petition for rehearing en banc.
After briefing was complete but before an opinion issued,
4                     YOVINO v. RIZO

                         Per Curiam

Judge Medina took senior status. When the en banc court
issued its decision, the majority opinion was joined by
Judge Medina and two active Circuit Judges; the two
other active Circuit Judges dissented. We vacated the
judgment and remanded the case, holding that “[a]n ‘ac-
tive’ judge is a judge who has not retired ‘from regular
active service,’ ” and “[a] case or controversy is ‘deter-
mined’ when it is decided.” 363 U.S., at 688. Because
Judge Medina was not in regular active service when the
opinion issued, he was “without power to participate” in
the en banc decision. Id., at 687, 691; cf., id., at 691–692
(Harlan, J., dissenting).
   Our holding in American-Foreign S. S. Corp. applies
with equal if not greater force here. When the Ninth
Circuit issued its opinion in this case, Judge Reinhardt
was neither an active judge nor a senior judge. For that
reason, by statute he was without power to participate in
the en banc court’s decision at the time it was rendered.
   In addition to §46(c), §46(d) also shows that what the
Ninth Circuit did here was unlawful. That provision
states:
    “A majority of the number of judges authorized to con-
    stitute a court or panel thereof, as provided in para-
    graph (c), shall constitute a quorum.”
Under §46(c), a court of appeals case may be decided by a
panel of three judges, and therefore on such a panel two
judges constitute a quorum and are able to decide an
appeal—provided, of course, that they agree. Invoking
this rule, innumerable court of appeals decisions hold that
when one of the judges on a three-judge panel dies, retires,
or resigns after an appeal is argued or is submitted for
decision without argument, the other two judges on the
panel may issue a decision if they agree. See, e.g., United
States v. Allied Stevedoring Corp., 241 F.2d 925, 927 (CA2
1957); Murray v. National Broadcasting Co., 35 F.3d 45,
                 Cite as: 586 U. S. ____ (2019)            5

                          Per Curiam

47 (CA2 1994); Singh v. Ashcroft, 121 Fed. Appx. 471, 472,
n. (CA3 2005); ASW Allstate Painting & Constr. Co. v.
Lexington Ins. Co., 188 F.3d 307, 309, n. (CA5 1999);
Clark v. Metropolitan Life Ins. Co., 67 F.3d 299, n. **
(CA6 1995); Kulumani v. Blue Cross Blue Shield Assn, 224
F.3d 681, 683, n. ** (CA7 2000). See also Nguyen v. United
States, 539 U.S. 69, 82 (2003) (“[S]ettled law permits a
quorum to proceed to judgment when one member of the
panel dies or is disqualified.”). With the exception of one
recent decision issued by the Ninth Circuit after Judge
Reinhardt’s death but subsequently withdrawn, see supra,
at 1 n., we are aware of no cases in which a court of ap-
peals panel has purported to issue a binding decision that
was joined at the time of release by less than a quorum of
the judges who were alive at that time.
                        *     *    *
  Because Judge Reinhardt was no longer a judge at the
time when the en banc decision in this case was filed, the
Ninth Circuit erred in counting him as a member of the
majority. That practice effectively allowed a deceased
judge to exercise the judicial power of the United States
after his death. But federal judges are appointed for life,
not for eternity.
  We therefore grant the petition for certiorari, vacate the
judgment of the United States Court of Appeals for the
Ninth Circuit, and remand the case for further proceed-
ings consistent with this opinion.
                                            It is so ordered.

  JUSTICE SOTOMAYOR concurs in the judgment.